DETAILED ACTION
This Office action is in response to Amendment filed on 03/07/2022.  Claims 1, 3-9, and 11-14 are amended.  Claims 2 and 10 are canceled.  Claims 1, 3-9, and 11-14 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 11-12), filed on 03/07/2022, with respect to the 102 rejections of claims 1, 11, 13, and 14 have been fully considered but are not persuasive.  Applicant asserts that the prior art of record does not disclose or suggest “determine, based on the acquired state, the second information processing apparatus is unable to execute the first instruction; execute an instruction proxy process based on the determination that the second information processing apparatus is unable to execute the first instruction; and transmit, based on the execution, the first instruction to a third information processing apparatus in a case where the first instruction is executable by the third information processing apparatus, wherein the third information processing apparatus is different from the second information processing apparatus” as Applicant’s amended claim 1 (and similarly claims 11, 13, and 14) recites.  However, Lee (US 2010/0153317 A1) discloses robot unable to perform task instruction associated with user command while performing another task instruction and robot performing task instruction associated with user command interrupting another task instruction based on task priority utilizing user interface component via wireless remote control (Lee: [0075]-[0084]), and Seo (US 2013/0123980 A1) discloses transmitting control command to another robot other than target robot (Seo: [0033]).  Therefore, the prior art of record teaches the amended claim limitations in combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Response to Amendment
The Amendment filed on 03/07/2022 has been entered.  Applicant’s amendments to the Claims have overcome the 101 rejection previously set forth in the Non-Final Rejection mailed on 12/08/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 11, 13, and 14), the claim recites “based on the execution” (line 13).  It is indefinite as to whether the execution refers to the execution of the instruction proxy process or the execution of the first instruction, which makes the metes and bounds of the claim unclear.  Examiner suggests Applicant to further specify accordingly.

Regarding claims 3-9 and 12, which claim dependency from claims 1 and 11, they are rejected for the same reasons as set forth in the rejection of claims 1 and 11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0153317 A1, hereinafter “Lee”) in view of Seo (US 2013/0123980 A1, hereinafter “Seo”).

Regarding claim 1 (and similarly claims 11, 13, and 14), Lee discloses:
A first information processing apparatus, comprising:
a central processing unit (CPU) configured to (user interface component via wireless remote control, Lee: [0075]):
receive a first instruction (receiving task instruction associated with user command from user interface component, Lee: [0075]-[0082]);
determine, based on the received first instruction, a second information processing apparatus as an instruction target (requesting robot as target for performing task instruction associated with user command, Lee: [0075]-[0082]);
acquire a state of the second information processing apparatus (robot unable to perform task instruction associated with user command while performing another task instruction, Lee: [0084]);
determine, based on the acquired state, the second information processing apparatus is unable to execute the first instruction (robot unable to perform task instruction associated with user command while performing another task instruction, Lee: [0084]);
execute an instruction proxy process based on the determination that the second information processing apparatus is unable to execute the first instruction (robot performing task instruction associated with user command interrupting another task instruction based on task priority, Lee: [0084]).
Lee does not explicitly disclose:
transmit, based on the execution, the first instruction to a third information processing apparatus in a case where the first instruction is executable by the third information processing apparatus, wherein the third information processing apparatus is different from the second information processing apparatus.
However, in the same field of endeavor, Seo teaches:
transmit, based on the execution, the first instruction to a third information processing apparatus in a case where the first instruction is executable by the third information processing apparatus, wherein the third information processing apparatus is different from the second information processing apparatus (transmitting control command to another robot other than target robot, Seo: [0033]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Seo in order to further modify the system for robot receiving and performing task instruction associated with user command based on task priority from the teachings of Lee with the system for robots other than target robot receiving control command from the teachings of Seo.
One of ordinary skill in the art would have been motivated because it would have improved mission capability of robot (Seo: [0008]).

Regarding claim 3, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee in view of Seo further discloses:
wherein the CPU is further configured to cause the second information processing apparatus that is the instruction target to shift to an instruction-acceptable state (robot transitioning to busy state for enabling task interaction in response to user command, Lee: [0075]-[0082]).

Regarding claim 4, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 3 above.
Lee in view of Seo further discloses:
wherein after the second information processing apparatus is shifted to the instruction-acceptable state, the CPU is further configured to transmit the first instruction received from a user to the second information processing apparatus (robot in busy state receiving user command and performing associated task instruction, Lee: [0097]-[0101]).

Regarding claim 5, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee in view of Seo further discloses:
determine the second information processing apparatus is currently executing a second instruction (robot unable to perform task instruction associated with user command while performing another task instruction, Lee: [0084]); and
output an inquiry to a user for interruption of the execution of the second instruction (robot performing task instruction associated with user command interrupting another task instruction based on task priority, Lee: [0084]).

Regarding claim 6, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 5 above.
Lee in view of Seo further discloses:
wherein the CPU is further configured to transmit the first instruction received from the user to the second information processing apparatus, in a case where the interruption of the execution of the second instruction is indicated by the user (robot performing task instruction associated with user command interrupting another task instruction based on task priority, Lee: [0084]).

Regarding claim 7, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee in view of Seo further discloses:
wherein the CPU is further configured to reject the first instruction received from a user in a case where the first instruction is determined to be unexecutable in the second information processing apparatus (robot rejecting to perform task instruction associated with user command while performing another task, Lee: [0098]-[0099]).

Regarding claim 8, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Lee in view of Seo further discloses:
determine the second information processing apparatus is a movable body (transmitting user command for robot to perform call-and-come dialog, Lee: [0091]-[0093]); and
cause the second information processing apparatus to move in a case where the second information processing apparatus is determined to be the movable body (robot performing call-and-come dialog associated with user command, Lee: [0091]-[0093]).

Regarding claim 9, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 8 above.
Lee in view of Seo further discloses:
wherein the CPU is further configured to cause the second information processing apparatus to move to approach a position of the first information processing apparatus (robot performing call-and-come dialog associated with user command, Lee: [0091]-[0093]).

Regarding claim 12, Lee in view of Seo teaches all the claimed limitations as set forth in the rejection of claim 11 above.
Lee in view of Seo further discloses:
further comprising a plurality of information processing apparatuses, wherein each information processing apparatus of the plurality of information processing apparatuses is configured to execute the instruction proxy process (transmitting control command to any one of robots including target robot, Seo: [0033]).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446